Citation Nr: 1639419	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder, to include tinea versicolor, dermatophytosis, dermatitis, stucco keratosis, and basal cell carcinoma left temple, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty service from July 1969 to July 1971, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in July 2014.  


FINDING OF FACT

A skin disorder was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current skin disorder is related to active duty service, to include as due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, updated VA medical records were obtained, and a VA examination was conducted with an opinion provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Further, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during  that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2015).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record       of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309(e).  To warrant presumptive consideration, chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a skin rash during his active service, resulting in his current skin disability of dermatitis, and that this may have been related to exposure to herbicides while serving in Vietnam.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with various skin conditions.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show the Veteran sought treatment for cellulitis with erythema and edema of the auditory canal in May 1971 and was diagnosed with right external auditory otitis media.  His records are otherwise negative for complaints or findings of any skin rash.  His separation examination in June 1971 revealed normal skin.  On the report of medical history prepared by the Veteran     at that time, the Veteran denied having any skin disease or boils.  The Veteran indicated in July 1971 at actual separation from service that his condition had not changed.  

Following service, the first indication in the record concerning treatment for a skin condition is in March 2010, when the Veteran reported having a rash that existed since active duty service.  On physical examination the skin was erythematous, flat discoloration with linear delineation that runs along the anterior aspect of each forearm to the anterior axillae and down the lateral aspect of the torso.  No diagnosis was provided at that time.  In August 2011 the Veteran was noted to have a history of basal cell carcinoma of the left medial temple excised in January 2011, stucco keratosis of the ankles, seborrheic keratosis of the buttocks, and dermatitis of the right cheek that the Veteran reported had cleared up.  A past medical history of tinea versicolor was also noted.  On examination at that time, he was assessed with seborrheic keratoses on the back that were clinically benign in appearance. 

As there is no competent evidence of a chronic skin condition in service or within one year following discharge from service and no competent evidence diagnosing chloracne or porphyria cutanea tarda, competent evidence linking the current skin condition with service is required to establish service connection.  

In January 2012 the Veteran underwent VA examination in connection with his claim.  At that he reported developing a skin rash when he returned from Vietnam, and that the skin rash existed on his back and arms despite using over the counter medication.  On physical examination the VA examiner indicated that the Veteran had dermatitis on up to 20 percent of his total body area.  The VA examiner indicated that the Veteran had previous diagnoses of dermatophytosis and stucco keratosis, but did not give an opinion as to the etiology of these conditions.  

In August 2014, pursuant to the Board's July 2014 remand directive, a VA examiner reviewed the Veteran's claims file.  The VA examiner opined that it     was less likely than not that the Veteran's claimed skin conditions, to include dermatophytosis, stucco keratosis, tinea versicolor, and basal cell carcinoma were incurred in or related to his military service or exposure to herbicides.  The VA examiner noted that the Veteran's otitis media in service was acute, transient,      and self-limiting.  The VA examiner noted the histologic patterns of basal cell carcinomas and indicated they were not consistent with chloracne and or porphyria 
cutanea tarda (both of which are subject to presumptive service connection consistent with exposure to herbicides caused by Agent Orange).  The VA examiner also indicated that the dermatology examination was silent for chloracne or an acneform disease similar to chloracne or porphyria cutanea tarda.  Given the characteristics    of the Veteran's skin presentation and dermatological history, the VA examiner concluded that the Veteran's dermatophytosis, stucco keratosis, tinea versicolor,   and basal cell carcinoma were less likely than not clinically, pathologically, or occupationally related to, nexus of, or secondary to the presumptive skin lesions of Chloracne or porphyria cutanea tarda.  As it pertains to the Veteran's in-service otitis media, the VA examiner noted that the Veteran was treated with antibiotics during service and that his separation examination was normal, and therefore was acute, transient, and self-limiting.  The VA examiner indicated in the alternative that VA and current clinical literature were silent for a nexus between exposure to herbicides and a local, acute, transitory, and self-limiting external otitis media.  The VA examiner indicated that her medical conclusions were based on the clinical evidence, the Veteran's medical evidence, and the current medical literature and review of lay statements.  

As this opinion was provided following review of the claims file, to include the medical and lay evidence of record, and provided an adequate rationale for the conclusions reached, the Board finds the opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is     the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion of record linking the Veteran's current skin conditions with service.

Turning to the Veteran's statements regarding his continued rash since separation from service, the Board acknowledges that the Veteran is competent to report symptoms or events he experienced in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at the hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's account of the nature and onset of his current skin disability is not supported by the records contemporaneous to service.  In this regard, the Veteran denied having skin disease or boils on his report of medical history signed in January 1971, and confirmed in July 1971 that there had been no change in his medical condition since his separation examination.  Moreover, his separation examination revealed no skin abnormalities.  It was not until after the initial denial of his claim in February 2010 that he presented to the VA medical center to be seen for a rash.  In light of the above, the Board finds    that the Veteran's contention of having a rash ever since Vietnam is simply not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the  lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

While the Veteran believes that his current skin disorders are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of skin disorders are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to      the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current skin disorder is not competent medical evidence.  The Board finds the opinion of the August 2014 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the most probative evidence is against a finding that the Veteran's current skin disorder is related to service, nor has he been diagnosed with chloracne or acneform conditions consistent with chloracne or porphyria cutanea tarda.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)  (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for a skin disorder, to include tinea versicolor, dermatophytosis, dermatitis, stucco keratosis, and basal cell carcinoma left temple, to include as due to herbicide exposure is denied.  




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


